Judgment unanimously affirmed without costs. Memorandum: Respondents’ determination that the public interest would not be served by the extension of the Town of Kirkland Consolidated Sewer District (see, Town Law § 194 [1] [d]) is supported by substantial evidence and is not arbitrary and capricious. Further, as Supreme Court found, petitioner failed to give an undertaking at the time he applied for review of respondents’ determination (see, Town Law § 195 [2]). The petition, therefore, was properly dismissed. (Appeal from Judgment of Supreme Court, Oneida County, Parker, J. —Article 78.) Present—Green, J. P., Balio, Lawton, Wesley and Boehm, JJ.